Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
 Specification
The disclosure is objected to because of the following informalities:  
 	In the specification, paragraph [69], each of the terms “NB-S1” and “WB-S1” should be further defined as to what each stands for at its first occurrence.  
Appropriate correction is required.
Claim Objections
Claims 1, 3, 6-9, 11, 14-17 are objected to because of the following informalities:   
 	The terms “NB-S1”, “IoT” and “WB-S1” in each of claims 1 and 9 should be further defined as to what each stands for. 
 	In addition, in claim 1, line 10, “WB-SI” should read as -- WB-S1 --, and in claim 9, line 10, “EB-SI” should read as -- WB-S1 --.
 	Claims 3, 6-8 and 16 are objected for depending on claim 1.
 	Claims 11, 14, 15 and 17 are objected for depending on claim 9.
 	Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Chin et al. and Kim et al. are additionally cited to show the common feature of RRC connection establishment procedure utilizing RRC establishment cause field similar to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465